DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 13 October 2021 in which claims 33 and 38 were canceled, and claims 24 and 49 were amended to change the scope and breadth of the claims.
	Claims 24-28, 32, 34-37 and 39-50 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claim 49 is allowable. 

Objection
Claim(s) 43-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Rejections
Applicant’s amendment, filed 13 October 2021, with respect to the rejection of claims 24-28 and 32-50 under 35 U.S.C. § 112, first paragraph, for written description, has been fully considered and is persuasive.
Claim 24 has been amended to recite a more specific 2’-FL hydrate, where n is 1 to 3. Claim 24 has also been amended to recite a warming/agitating step and cooling step. 

The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 13 October 2021, where the limitations in pending claim 24 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 19 April 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 depends from canceled claim 38. Thus, the metes and bounds of the claim are unclear. For purposes of examination, it is assumed claim 39 depends from claim 24.


Claim 36 is also indefinite, because the language “further comprising” implies it is an additional cooling step. However, claim 36 could be interpreted as narrowing the cooling limitation of claim 24 as in claim 37. 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28, 32, 34-37, 39-42 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing crystalline hydrate of polymorph A as recited in instant claims 43, does not reasonably provide enablement for preparing all possible polymorphs and hydrates containing 1-3 water molecules.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1)/(5) The Nature of the Invention/The Breadth of the Claims
The nature of the invention is directed to preparing polymorph A complexed with 3/2-H2O.
The breadth of the claims is directed to preparing any crystalline 2-fucosyllactose hydrate, of the formula C18H32O15·nH2O, wherein n is a number in the range between 1 and 3

 (2)/(4)The State of the Prior Art and the Predictability or lack thereof in the art
Agoston (of record) teach a crystallization method that uses a mixture of water/alcohol, as taught by Kuhn et al. 1955 and 1956. These references are silent with respect to using acetic acid, let alone any organic acid (as instantly claimed) and whether they would be effective crystallization solvents for 2’FL. 
Present claim 24 requires the crystallization solvent to comprise an organic acid. The only time an organic acid is used is in example 9 to obtain crystalline polymorph A; and in example 21 to obtain crystalline polymorph I. 

    PNG
    media_image1.png
    277
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    214
    346
    media_image2.png
    Greyscale


	These examples highlight the unpredictable nature of crystallization, and how a simple modification of adding water (or not adding water) to 2’FL and acetic acid can change the polymorphic form of the 2’FL obtained. Yet, present claim 24, which tracks example 9, is drawn towards preparing any crystalline form of 2’-FL, having n=1-3. 

Active pharmaceutical ingredients (APIs) are frequently delivered to the patient in the solid-state as part of an approved dosage form (e.g., tablets, capsules, etc.).  APIs can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals, and amorphous solids. Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability, and other performance characteristics of the drug.  Hence, it is critical to understand the relationship between the particular solid form of a compound and its functional properties.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
For ionizable compounds, preparation of salt forms using pharmaceutically acceptable acids and bases is a common strategy to improve bioavailability.  However, the preparation of other solid forms such as hydrates are not so predictable.  A large number of factors can influence crystal nucleation and growth during this process, including the composition of the crystallization medium and the processes used to generate super-saturation and promote crystallization (Morissette et al. Advanced Drug Delivery Reviews 2004, 56, 275-300, cited in IDS submitted 31 October 2019). Because of these variables, each of 
As stated above, crystalline solids can exist in the form of solvates or hydrates. "Phase transitions such as polymorph interconversion, desolvation of solvate, formation of hydrate, and conversion of crystalline to amorphous form may occur during various pharmaceutical processes, which may alter the dissolution rate and transport characteristics of the drug.  Hence, it is desirable to choose the most suitable and stable form of the drug in the initial stages of drug development" (Vippagunta et al., abstract, cited in IDS submitted 31 October 2019). In further discussing the predictability of the formation of solvates, Vippagunta et al. discloses that "predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds" (page 18, section 3.4). 

The Specification further states that various crystalline phases of the 2’-FL “may possess chemical, physical, and mechanical properties that may be quite different from one another (e.g. solubility and bioavailability, hygroscopicity, thermal and electric conductivity, chemical stability, hardness, etc.), with considerable consequences on their use...Furthermore the possibility of interconversion between the various forms can have very serious consequences on the life of a product and on the maintenance of the desired properties (therapeutic efficacy in the case of a drug…)” (p.1-2, bridging paragraph).
Thus, it is clear that the various crystalline hydrates encompassed by the instant claims are also unpredictable with respect to their use in the cosmetic, medical or nutritional field. 

The relative skill of those in the art:  The relative skill of those in the art is low, given that there is no prior art teaching the preparation of crystalline hydrates of 2’-fucosyllactose.  

(6)/(7) The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
The specification discloses drawings, XRPD, IR and 1HNMR spectra of the obtained compounds as confirmation that Applicant obtained polymorph A, B, C or I.

The present Specification discloses the preparation of four polymorphs. Applicant has crystallized 2’FL to obtain crystalline polymorph A (2’FL·1.5 H2O; see Examples 1-12); polymorph B (2’FL·5/2 H2O; see Examples 15-18); polymorph C (anhydrous 2’FL; see Example 19 and 20); and polymorph I (Example 21).
Only two of the polymorphs prepared have a disclosed hydrate structure, polymorphs A and B. In addition, polymorph A was only prepared as a single hydrate form, n=3/2. Polymorph B was only prepared as a single hydrate form, n=5/2. 
The method steps of amended claim 24 only appear to correspond to the methods of preparing polymorph A, examples 1-12: of the formula C18H32O15·nH2O, wherein n 3/2.
There are no examples wherein any other polymorph or hydrate is formed using the method recited in present claim 24. 

(8) The Quantity of Experimentation Needed:
In order to practice the invention, one skilled in the art would undertake a novel and extensive research program to successfully prepare crystalline hydrates of 2’-fucosyllactose having 1-3 moles of water per mole of 2’-FL, of any polymorph.  Because this research would have to be exhaustive, and 
	One of ordinary skill in the art would know that each form targeted would need to be prepared from 2’FL using specific solvents, and heating/cooling conditions. These parameters are critical and any change (like using water with acetic acid; or heating to only 38-48 °C versus 50-60 °C; plus a second cooling step can determine whether any crystals are obtained and/or affect the obtained crystalline 2’FL obtained). One of ordinary skill in the art could not predict which crystalline 2’FL hydrate would be obtained. 

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for crystalline hydrates of 2’-fucosyllactose, and their use.

Response to Arguments
Applicant’s amendment to claim 24, with respect to the written description rejection have been fully considered and are persuasive.  The rejection of claims 24-28 and 32-50 has been withdrawn. 
Present claim 24 has been amended to recite a method of preparing a crystalline 2’FL having a specific molecular formula, and moles of hydration by a method that tracks with example 9 of the present application. In view of this amendment, the claims are now rejected for scope of enablement. While claim 24 as amended is enabled for preparing polymorph A, and n=3/2, they are not enabled for preparing any crystalline form of 2’-FL, where n=1-3 using the method now recited.

Conclusion
	Claim 49 is allowed. Claims 43-48 are objected to for depending on a rejected claim. Claims 24-28, 32, 34-37, 39-42 and 50 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623